DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/9/2022.
Election/Restrictions
Claims 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Response to Arguments
 All of Applicants arguments filed 3/9/2022 have been fully considered and are persuasive in view of the claims as amended.  New rejections are presented below to address the new claim limitations.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the non-oxidative colorant,” it’s unclear from the claim if colorant is referring back to the substantive dye or to the non-oxidative agent which is used as a colorant.  For purposes of examination, the claim will be interpreted as reciting “wherein the non-oxidative agent is obtained by…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2013/0167862), Kako (US 2016/0324737), Monda (US 2010/0000564), Sogabe (US 2016/0250131) and Guerin (US 2014/0075687), as evidenced by Errey (US 2007/0017039), SciFinder (Cas No. 9003-04-7) and Freeland (US 2008/0234789).
Lopez discloses a composition (reading on agent) for dyeing hair comprising a non-hydroxide base, a protein, at least one direct dye (reading on substantive dye), at least one thickening agents and optionally an alkoxysilane and fatty substance, in a cosmetically acceptable carrier (Abs).
Lopez teaches that the compositions provide an alternative coloration method to oxidative dyeing of hair by employing direct dyes which enable one to color the hair without or with minimal lift in color and which requires no or smaller amounts of ammonia and/or chemical oxidizing agents [0060], thus contemplating non-oxidative compositions and its prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to formulate the composition to be free of oxidative agents.
Regarding claims  1(a) and 5: Lopez teaches the direct dyes to be present in amounts ranging from 0.01-5% [0124].
Regarding claims 2-4: Lopez teaches that the exemplary direct dyes that can be used include nonionic, anionic and cationic dyes [0118].  Furthermore, Lopez teaches the use of “at least one direct dye” thus clearly contemplated mixtures of dyes, therefore the use of more than one dye is prima facie obvious.
Regarding the claimed “for non-permanent dyeing…” this is a recitation of intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  Lopez teaches compositions comprising direct dyes and as evidenced by Errey, direct dyes are non-permanent dyes, thus the composition of Lopez is expected to be capable of non-permanently dyeing the hair.
Regarding claim 13: The instant claim requires water to be present in amounts of about 78-91%.
The instant specification fails to define the term “about” therefore absent specific guidance from the specification as to the value of “about,” this can be reasonably interpreted as being at least ±15% of the claimed value. Lopez teaches water to be a suitable carrier and Ex. 1 teaches a hair dye composition comprising 72.95%, which is within ±15% of about 78-91% and therefore, overlaps with the claimed ranges and overlapping ranges are prima facie obvious.  Furthermore, Lopez teaches a neutralizing composition which can comprise water as a carrier and teaches that the carrier can be used in amounts 2-80%, therefore a skilled artisan would recognize the amounts of carrier used to be an optimizable variable subject to routine experimentation.
Regarding claim 14: Lopez teaches that optional fatty substances can be added into the dye composition and include oils [0166], thus it would have been prima facie obvious to add an oil as this is contemplated by Lopez.
Regarding claims 10 and 20: Lopez teaches that compositions for dyeing hair have a pH greater than 7 ranging from 7.5-13 [0334], while Lopez doesn’t teach the pH to be measured at 22°C, The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
Regarding claims 11-12: Lopez teaches the composition for dyeing can comprise adjuvants such as anionic surfactants [0337], therefore it would have been prima facie obvious to add an anionic surfactant as it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 
Lopez further teaches that a thickening agents can be added which also functions as rheology-modifying agents [0139], suitable thickening agents include crosslinked polyacrylic acids and acrylates [0160].
However, Lopez does not teach the composition to comprise sodium polyacrylate and an acrylates/C10-C30 alkyl acrylate crosspolymer and have a viscosity ranging from 8,000 to 100,000 mPAS, as recited by instant claims 7-9 and 17-19.
Kako teaches an emulsion composition for skin comprising a polyacrylic acid and salts thereof, an alkyl-modified carboxy polymer, and a compound represented by formula (I), wherein a viscosity ranging from 10,000 or more (Abs).  
Kako teaches that although polyacrylic acids and alkyl-modified carboxyvinyl polymers are used to thicken preparations, the thickening effect of these polymers is not entirely satisfactory. Because of the insufficient thickening effect, these polymers may be added in an increased amount to enhance the effect. However, as mentioned above, a high polymer content in a preparation is likely to compromise the feeling of use of the preparation [0003].  Kako discovered that applying a compound represented by formula (I) described below to a polyacrylic acid salt and an alkyl-modified carboxy polymer can increase the thickening effect produced by the polyacrylic acid salt and the alkyl-modified carboxy polymer [0007].
Kako teaches that both the polyacrylic acid salt and the alkyl-modified carboxy polymer  should each be used in amounts of 2% by weight or less of the composition [0011]. 
Regarding claims 1(b) and 2: Suitable polyacrylic acid salt are preferably a polyacrylic acid salt, such as those from the Rheologic series, and can be used in amounts ranging from 0.001-2% [0031-0032 and 0034].  Examples 1 and 2 demonstrates the use of Rheogic 260H (sodium polyacrylates) and as evidenced by by SciFinder, Rheogic 260H has the CAS number 9003-04-07.
Regarding claims 1(d), 8, 16 and 19: Suitable  alkyl-modified carboxy polymers preferably include acrylate/C10-30 alky l acrylate crosspolymers and can be used in amounts of 0.01-2%, preferably 0.4-1% [0035 and 0038].
Monda teaches hair dye compositions and teaches that the viscosity of the composition is selected so that the composition hardly drips when applied to hair.  The viscosity should be between 2,000-100,000 mPas [0066].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lopez with those of Kako.  One of skill in the art would have been motivated to use the combination of Rheogic 260H,  Acrylates/C10-30 Alkyl acrylate Crosspolymer and a compound of formula (I), in the amounts taught by Kako, as the thickening agents in the composition of Lopez, as Kako shows this combination of thickening agents to be suitable for use in cosmetics and contemplates mixtures of these, wherein said combination is effective to provide viscosities greater than 10,000 mPas as the compound of formula (I) along with the Rheogic 260H and  Acrylates/C10-30 Alkyl acrylate Crosspolymer allows for enhanced thickening effect without compromising the feel of the composition.  Furthermore, Monda teaches that compositions having viscosities ranging from 2,000-100,000 mPas are effective to ensure the composition does not drip when being applied to the hair, thus it would have been obvious to use the thickening combinations of Kako to achieve these viscosities. One of skill in the art would have a reasonable expectation of success as Lopez teaches that thickening agents such as acrylates and crosslinked polyacrylic acids can be used and teaches formation of gels.
While Kako teaches the use of sodium polyacrylate having the desired CAS number, Kako does not teach the weight average molecular weight to range from 1,000,000 to 20,000,000 daltons.
Sogabe discloses a low-stringiness thickener consisting of polyacrylic acid or a salt thereof having a weight average molecular weight  ranging from 500,000 to 8million and having less than 10mass % of the compound having a molecular weight of 10million or higher (Abs).  Use of the taught thickener results in improved properties where speadability is excellent and stringy feeling, sliminess and stickiness are hardly felt [0008]. The use of sodium salt is preferred [0018].
This thickener can be blended into a variety of makeup cosmetics [0032].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lopez and Kako with those of Sogabe.  One of skill in the art would have been motivated to ensure the sodium polyacrylate used in the composition made obvious above has a weight average molecular weight  ranging from 500,000 to 8million (which overlaps with the claimed 6-15million) and has less than 10mass % of a sodium polyacrylate having a molecular weight of 10million or higher as Sogabe taches this to be an improved thickener where spreadability is excellent and stringy feeling, sliminess and stickiness are hardly felt [0008].  One of skill in the art would have a reasonable expectation of success as both Lopez and Sogabe teaches cosmetics comprising polyacrylic acids as thickening agents.
Regarding claim 1 and 18: While the references do not teach the sodium polyacrylate to be pre-gelled, this is a considered a product-by-process step as it is reciting the manner in which the sodium polyacrylate is made and subsequently added into the composition and the patentability of the composition rests in its final compositional form.  While the sodium polyacrylate was added in the form of an emulsion, the instant claims do not require the final composition to be an emulsion, therefore the final compositional form of the claimed composition appears to be a composition comprising the claimed (a) through (d) components, along with oil(s) and a non-ionic surfactant.
Lopez teaches that fatty substances such as oils can be added to the composition in amounts of at least about 10%, such as from 10-80% [0210 and 0215].  Lopez further teaches that surfactants, including nonionic surfactants can be added to the dye composition [0337] and Guerin demonstrates that in method of dyeing hair comprising direct dyes, nonionic surfactants can be used in amounts ranging from 0.5-25% (Abs and [0582]), therefore, the use of non-ionic surfactants in amounts of 0.5-25% in the composition of Lopez is obvious and expected to yield no more than expected form such an arrangement.
The instant claims fail to define how much of this W/O emulsion was added to the composition and the claims recite comprising language which permits the inclusion of additional amounts of oils, water and surfactants as demonstrated by the instant claims teaching the w/o emulsion to comprise 0.5-4.9% water, while the final composition comprises 70-95% water. Therefore, it is the Examiner position that because Lopez teaches the inclusion of oil and surfactants in amounts that overlap with the amounts present in the emulsion, the limitations of the claim have been met.
Furthermore, as evidenced by Freeland, sodium polyacrylate is a gelling agent that that absorbs water, therefore as the final composition comprises water and sodium polyacrylate wherein the sodium polyacrylate is expected to be gelled.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613